Case: 4:20-cv-00535-AGF Doc. #: 40 Filed: 05/28/21 Page: 1 of 10 PageID #: 666




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

JOSEPH PANDOLFO,                            )
                                            )
              Plaintiff,                    )
                                            )
       vs.                                  )       Case No. 4:20-cv-00535-AGF
                                            )
EXACTECH, INC, et al.,                      )
                                            )
              Defendants.                   )

                             MEMORANDUM AND ORDER

       This products liability action is before the Court on Plaintiff Joseph Pandolfo’s

motion to compel discovery (ECF No. 21) and related motion to compel deposition

answers (ECF No. 25). For the reasons set forth below, the motion to compel discovery

will be granted in part and denied in part, and the motion to compel further deposition

answers will be denied.

                                     BACKGROUND

       Pandolfo asserts negligence, strict liability, and related claims against

Defendants Exactech Inc. and Exactech U.S. Inc. (collectively, “Exactech”) arising out

of Exactech’s design, manufacture, testing, and marketing of its artificial knee

replacement system: The Exactech Optetrak System (“Optetrak device”). The Optetrak

device consists of at least four components: (1) a tibial tray, (2) a tibial insert, (3) a

femoral component, and (4) a patellar component. Each component comes in different


                                                1
    Case: 4:20-cv-00535-AGF Doc. #: 40 Filed: 05/28/21 Page: 2 of 10 PageID #: 667




models that can be interchanged to make up different knee implant configurations,

depending on a surgeon’s preference and patient’s needs. Specifically, Exactech

manufacturers three models of Optetrak tibial trays: (1) a trapezoidal tibial tray, (2) a

finned tibial try, and (3) a combination tibial tray. Likewise, Exactech manufactures

two models of Optetrak femoral components: (1) a cruciate retaining (“CR”) femoral

component, and (2) a posterior stabilized (“PS”) femoral component. Finally, Exactech

manufactures two models of tibial inserts to match the corresponding femoral

component: (1) a CR tibial insert and (2) a PS tibial insert. 1

         Pandolfo’s claims stem from his left total knee replacement surgery on May 5,

2014, in which he had an Optetrak device implanted that consisted of (1) the trapezoidal

tibial tray, (2) the PS femoral component, (3) the PS tibial insert, and (4) the “Optetrak

3 Peg Patella Cemented.” 2 Pandolfo alleges that after implantation, he experienced

pain, swelling, and other symptoms and that his doctors ultimately concluded that his

Optetrak device failed. On March 12, 2019, Pandolfo had the Optetrak device removed

and a new artificial knee device made by another manufacturer implanted. According

to Pandolfo, his doctors concluded that the Optetrak device failed because of aseptic




1
       Neither party discusses the different models of Optetrak patellar components, or
the similarities or differences in those models.
2
       The name of the patellar component model comes from Pandolfo’s complaint. See
ECF No. 1 at ¶ 2. As noted above, the parties do not discuss the different models of
Optetrak patellar components in their briefs on the current motion.

                                               2
    Case: 4:20-cv-00535-AGF Doc. #: 40 Filed: 05/28/21 Page: 3 of 10 PageID #: 668




loosening of the femoral and tibial components; substantial and defective polyethylene

wear (including particulate debris of the plastic polyethylene insert found throughout

the knee area); and polyethylene wear resulting in loosening of the device around the

worn polyethylene insert area.

         Pandolfo has propounded discovery requests for information related to other

similar incidents involving alleged failures of the Optetrak device. The current dispute

stems from Exactech’s partial objections to such discovery and, more specifically,

Exactech’s insistence that such discovery be limited to (1) incidents involving the same

model components that were implanted in Pandolfo, 3 and (2) incidents made known to

Exactech in the ten years before Pandolfo’s May 5, 2014 implant surgery. Pandolfo

filed his motion to compel on April 13, 2021, in which he asks the Court to overrule

Exactech’s objections.

         Pandolfo also requested to depose an Exactech designee, pursuant to Federal

Rule of Civil Procedure 30(b)(6), and he included among the topics to be addressed

other similar incidents involving alleged Optetrak device failures. Exactech asserted

similar objections to Pandolfo’s notice of deposition as it did to Pandolfo’s written




3
       Exactech asserts that it has produced records of other similar incidents if those
incidents involved at least one of the model components implanted in Pandolfo, even if
the other components did not match those implanted in Pandolfo. “So, for example, if an
adverse event report involved the same model patella as was implanted in [Pandolfo], but
none of the other components (femoral component, tibial insert, or tibial tray), Exactech
produced the report.” ECF No. 27 at 3.

                                             3
Case: 4:20-cv-00535-AGF Doc. #: 40 Filed: 05/28/21 Page: 4 of 10 PageID #: 669




discovery requests, specifically objecting to incidents involving different component

models and incidents made known to Exactech after May 5, 2014. The deposition was

scheduled to take place on April 28, 2021.

       Pandolfo filed his motion to compel deposition answers related to these topics on

April 23, 2021, while his motion to compel discovery was still being briefed. The

parties agreed to and did go forward with the deposition on April 28, 2021,

notwithstanding Pandolfo’s outstanding motions. During the deposition, Exactech

objected to several questions based on component model type or time period involved

but nevertheless permitted the deponent to answer such questions.

       In the current motions, Pandolfo asserts that no limitation with respect to

component model is warranted because all models are part of the same Optetrak system

and contain the same pertinent characteristics, despite minor differences in design.

Specifically, Pandolfo notes that both models of tibial inserts (the PS tibial insert and

CR tibial insert) contain the same polyethylene that Pandolfo alleges was defective and,

along with other defects, caused his Optetrak device to fail. According to Pandolfo,

Exactech specifically advertises that its proprietary polyethylene inserts are designed to

minimize surface damage and wear, and ultimately improve the longevity of the knee

prosthesis. Pandolfo thus contends that incidents involving CR tibial inserts that

suffered from substantial polyethylene wear would be relevant to his claims, which

allege a similar defect, regardless of the difference in model type.


                                              4
Case: 4:20-cv-00535-AGF Doc. #: 40 Filed: 05/28/21 Page: 5 of 10 PageID #: 670




       Pandolfo further asserts that Exactech’s May 5, 2014 cut-off date for discovery

is improper. Pandolfo asserts that the discovery regarding other similar incidents is

relevant to establish not only Exactech’s notice of the alleged defects, but also the

severity and prevalence of the defects. Pandolfo contends that reports of adverse events

made known to Exactech after May 5, 2014 may not be relevant to the issue of notice

but is relevant to other issues. For example, Pandolfo notes that one of Exactech’s

primary defenses in this case is based on the allegedly low failure rate of the Optetrak

device. Pandolfo maintains that reports of failures received by Exactech after May 5,

2014 would be relevant to counter that defense.

       As to the Rule 30(b)(6) deposition, Pandolfo asserts that he should be granted

another deposition of a corporate designee regarding any additional discovery produced

as a result of the current motions.

       Exactech maintains that its objections are proper and proportionate to the needs

of the case. Exactech describes in detail and has provided evidence regarding the

differences between its various models of tibial trays and femoral components,

asserting that these are not subsequent generations of the same device but entirely

different models with different designs and functions. As to tibial inserts, Exactech

concedes that both models of tibial inserts contain the same polyethylene. It also

appears from the record thus far that the tibial insert is the only component at issue that

contains polyethylene. However, Exactech contends that the two models of tibial insert


                                              5
    Case: 4:20-cv-00535-AGF Doc. #: 40 Filed: 05/28/21 Page: 6 of 10 PageID #: 671




(“PS” and “CR”) are configured differently, to match their corresponding femoral

components.

         As to its proposed time limitation, Exactech asserts that the pertinent legal

question is whether the product was unreasonably dangerous at the time of sale.

Exactech contends that incidents reported to Exactech after Pandolfo’s specific

components were sold have no bearing on whether Pandolfo’s components were

defective at the time of sale or whether Exactech had notice of such defect. 4 Finally,

Exactech maintains that production of information relating to any complaint regarding

an Optetrak device, with no model type or time limitation, would be unduly

burdensome.

         Regarding the motion to compel deposition answers, Exactech contends that the

motion is now moot because the deposition is complete and Exactech permitted its

deponent to answer Pandolfo’s questions over its objections. Exactech further asserts

that a second deposition would be unduly burdensome and not proportionate to the

needs of the case.

                                       DISCUSSION

         Evidence regarding other similar incidents “may be relevant to prove the




4
       During the meet-and-confer process, “Exactech offered (as a compromise) to
search for and produce adverse event reports for Pandolfo’s model components up to his
March 12, 2019 knee revision surgery.” See ECF No. 27 at 9 n.3. Pandolfo rejected that
request because it was conditioned on a model-type limitation.

                                               6
Case: 4:20-cv-00535-AGF Doc. #: 40 Filed: 05/28/21 Page: 7 of 10 PageID #: 672




defendant’s notice of defects, the defendant’s ability to correct known defects, the

magnitude of the danger, the product’s lack of safety for intended uses, or causation.”

Adams v. Toyota Motor Corp., 867 F.3d 903, 911 (8th Cir. 2017), as corrected (Aug.

14, 2017). “However, admitting similar-incident evidence also threatens to raise

extraneous controversial issues, confuse the issues, and be more prejudicial than

probative.” Lovett v. Union Pac. R.R., 201 F.3d 1074, 1081 (8th Cir. 2000).

       Of course, evidence of similar incidents may be discoverable even if it is not

ultimately admissible. As both parties note, there is “no black letter rule of law”

regarding such discovery disputes in products liability cases, “other than to state that

discovery of similar, if not identical, models is generally permitted.” Hofer v. Mack

Trucks, Inc., 981 F.2d 377, 380–81 (8th Cir. 1992). “Generally, different models of a

product will be relevant if they share with the accident-causing model those

characteristics pertinent to the legal issues raised in the litigation.” Fine v. Facet

Aerospace Prod. Co., 133 F.R.D. 439, 441 (S.D.N.Y. 1990) (cited by Hofer). “On the

other hand, discovery has been denied where the predecessor models did not share

pertinent characteristics with the products at issue.” Hofer v. Mack Trucks, Inc., 981

F.2d at 381. Thus, “the courts have undertaken a fact specific determination of the

extent of the similarities or dissimilarities, and have inquired about the basis for the

discovery request.” Id.

       Applying these principles to the present case, the Court concludes that Pandolfo


                                               7
    Case: 4:20-cv-00535-AGF Doc. #: 40 Filed: 05/28/21 Page: 8 of 10 PageID #: 673




is entitled to the requested written discovery regarding other similar incidents to the

extent the other incident involved an Optetrak tibial insert, regardless of whether it was

a PS tibial insert or a CR tibial insert. 5 Exactech concedes that both models of the tibial

inserts contain the same polyethylene that Pandolfo alleges suffered from substantial

and defective wear. And Exactech does not assert or explain why any differences in the

configuration of the tibial insert would affect potential polyethylene wear. See Mt.

Carmel Mut. Ins. Ass’n v. CNH Am., L.L.C., No. C12-4112-DEO, 2014 WL 6775593, at

*4 (N.D. Iowa Dec. 2, 2014) (granting motion to compel regarding other similar

incidents involving different models of a combine than the one owned by plaintiff

where the plaintiff’s product liability claim alleged a defect arising from material used

to construct the combine’s fuel tank and “[w]hile the shape and location of the fuel

tanks may have changed, it appear[ed] that the material used to construct those tanks

ha[d] been largely unchanged” over the various combine models).

         It may be that, upon further analysis, the other similar incidents involving the CR

tibial insert are in fact not substantially similar to Pandolfo’s incident that involved the


5
        Although it is not entirely clear from the record, the Court assumes that all of the
other similar incidents at issue involved one of these two models of Optetrak tibial insert,
regardless of the other components used. If that is the case, and if Exactech withheld
discovery regarding such incident solely on the basis that the component model type
differed from that implanted in Pandolfo, Exactech must produce that discovery as a
result of this Order. For example, if Exactech withheld otherwise discoverable
documents related to another similar incident because the incident involved a finned tibial
tray, and if that incident also involved an Optetrak tibial insert—regardless of whether it
was a PS or CR tibial insert—Exactech must promptly produce those documents.

                                               8
    Case: 4:20-cv-00535-AGF Doc. #: 40 Filed: 05/28/21 Page: 9 of 10 PageID #: 674




PS tibial insert. If so, evidence of those other incidents may not be admissible at trial.

But such analysis cannot take place until the related discovery is produced. See

McMahon v. Robert Bosch Tool Corp., No. 4:18-CV-583 CAS, 2019 WL 4141027, at

*3 (E.D. Mo. Aug. 30, 2019) (“There is a significant distinction between whether

evidence of similar incidents is admissible and whether it is discoverable.”).

         The Court further concludes that Pandolfo is entitled to the requested written

discovery regarding other similar incidents made known to Exactech even after

Pandolfo’s May 2014 surgery but only through March 12, 2019. 6 Exactech correctly

notes that reports of other similar incidents received after May 5, 2014 are irrelevant to

the issue of whether Exactech had notice of the alleged defect(s) at the time of

Pandolfo’s surgery. However, evidence of other similar incidents may be relevant to

issues other than notice. For example, such evidence may be relevant to counter

Exactech’s proclaimed defense based on the device’s low failure rate.

         Although the Court will grant in part Pandolfo’s motion to compel written

discovery, as set forth above, it will deny Pandolfo’s motion to compel a further Rule

30(b)(6) deposition at this time. Pandolfo agreed to go forward with the April 28, 2021




6
       The Court will deny Pandolfo’s request for an open-ended time frame; rather, the
Court believes that the March 12, 2019 cut-off date (the date of Pandolfo’s revision knee
surgery) proposed by Exactech during the parties’ meet-and-confer is reasonable and
proportionate to the needs of the case. Because neither party suggests that the design of
the applicable device changed over this time, the Court does not believe that further time-
related restrictions are required.

                                               9
Case: 4:20-cv-00535-AGF Doc. #: 40 Filed: 05/28/21 Page: 10 of 10 PageID #: 675




deposition while his motions to compel were pending, and it appears that, despite

counsel’s objections, Exactech’s corporate designee answered most if not all of

Pandolfo’s questions. If, after production of any additional discovery required by this

Memorandum and Order, Pandolfo believes that a second deposition is required,

Pandolfo must first meet and confer with opposing counsel and attempt to reach

agreement on the scope of such a deposition. If the parties are unable to reach

agreement and if Pandolfo wishes to file a motion for leave to compel such a

deposition, Pandolfo must demonstrate in that motion why a further deposition is

needed and how such a deposition will be carefully tailored in both time and scope to

address only the additional discovery provided.

                                    CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s motion to compel discovery is

GRANTED in part and DENIED in part, as set forth above. ECF No. 21.

       IT IS FURTHER ORDERED that Plaintiff’s motion to compel deposition

answers is DENIED. ECF No. 25.



                                             AUDREY G. FLEISSIG
                                             UNITED STATES DISTRICT JUDGE

Dated this 28th day of May, 2021.




                                            10
